Citation Nr: 1735916	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, to include in excess of 10 percent from July 18, 2009, to May 17, 2011, in excess of 20 percent from May 18, 2011, to April 26, 2013, in excess of 40 percent from April 27, 2013, to May 31, 2017, and in excess of 20 percent from June 1, 2017.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity, associated with radiculopathy of the sciatic nerve, right lower extremity.  

3.  Entitlement to an increased disability rating for degenerative joint disease of the lumbar spine, in excess of 20 percent prior to April 27, 2013, in excess of 40 percent prior to June 1, 2017, and in excess of 20 percent from June 1, 2017.  

4.  Entitlement to a total disability due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from July 1941 to August 1947, including extensive service in the Pacific Theater aboard the U.S.S. Hornet.  He was involved in transporting the bombers used in Doolittle's Raid, participated in the Battle of Midway, and was injured when the U.S.S. Hornet was fatally torpedoed during the Battle of the Santa Cruz Islands.  He was honorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) from October 2009, February 2010, August 2011, and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN.  A hearing was not requested.   

In December 2015, the Board remanded the Veteran's claims to obtain VA examinations.  The Board also found an implied claim for total disability due to individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a December 2016 rating decision, the RO informed the Veteran that decreased disability ratings were warranted for his degenerative joint disease of the lumbar spine and radiculopathy of the right lower extremity, based on improved symptomatology.  These disability ratings were in effect for less than five years, so the provisions of 38 C.F.R. § 3.344 did not apply.  By additional correspondence dated December 2016, the RO informed the Veteran that it intended to reduce his disability ratings, explained what evidence the Veteran could submit if he felt that this reduction was in error, and provided the Veteran with 60 days to submit said evidence.  No additional evidence was submitted.  The decreased ratings went into effect in a March 2017 rating decision.  The Board finds that the due process requirements of 38 C.F.R. § 3.105 have been met.  

The claim has now been returned to the Board for review.  Upon reviewing the development since December 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  From July 18, 2009, to May 17, 2011, the Veteran's radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, is characterized by moderate, incomplete paralysis, but not by moderately severe, incomplete paralysis.  

2.  From May 18, 2011, to April 26, 2013, the Veteran's radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, is characterized by moderate, incomplete paralysis, but not by moderately severe, incomplete paralysis.

3.  From April 27, 2013, to May 31, 2017, the Veteran's radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, is characterized by moderately severe, incomplete paralysis, but not by severe, incomplete paralysis with muscular atrophy.  

4.  From June 1, 2017, the Veteran's radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, is characterized by moderately severe, incomplete paralysis, but not by severe, incomplete paralysis with muscular atrophy.

5.  The Veteran's radiculopathy, left lower extremity, associated with radiculopathy of the sciatic nerve, right lower extremity, is characterized by mild, incomplete paralysis, but not by moderate, incomplete paralysis.  

6.  The Veteran's degenerative joint disease of the lumbar spine is characterized by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees from April 10, 2009, by forward flexion of the thoracolumbar spine 30 degrees or less from April 27, 2013, and by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees from June 1, 2017.  

7.  The Veteran's service-connected disabilities by themselves are not of sufficient severity to produce unemployability.


CONCLUSIONS OF LAW

1.  From July 18, 2009, to May 17, 2011, the criteria for a disability rating of 20 percent, but no greater, for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

2.  From May 18, 2011, to April 26, 2013, the criteria for a disability rating in excess of 20 percent for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

3.  From April 27, 2013, to May 31, 2017, the criteria for a disability rating in excess of 40 percent for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

4.  From June 1, 2017, the criteria for a disability rating of 40 percent, but no greater, for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity, associated with radiculopathy of the sciatic nerve, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

6.  For degenerative joint disease of the lumbar spine, the criteria for a disability rating in excess of 20 percent from April 10, 2009, in excess of 40 percent from April 27, 2013, and in excess of 20 percent from June 1, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5242-5237 (2016).

7.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for TDIU, by correspondence, including that dated November 2016, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

Regarding the Veteran's claims for increased rating, the claims arise from disagreement with disability ratings that were assigned following the original grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Radiculopathy of the right lower extremity

In October 2009, the RO granted service connection for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, at an initial rating of 10 percent from July 18, 2009, and the Veteran is appealing that decision.  The rating was later increased to 20 percent from May 18, 2011, increased to 40 percent from April 27, 2013, and decreased to 20 percent from June 1, 2017.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that service connection was established.  38 C.F.R. § 3.400(o).

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under that code, a 10 percent rating is appropriate for mild, incomplete paralysis.  Id.  A 20 percent rating is appropriate for moderate, incomplete paralysis.  Id.  A 40 percent rating is appropriate for moderately severe, incomplete paralysis.  Id.  A 60 percent rating is appropriate for severe, incomplete paralysis with muscular atrophy.  Id.  An 80 percent rating is appropriate for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The words "slight," "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

From July 18, 2009, to May 17, 2011, the Veteran is rated at 10 percent for radiculopathy of the right lower extremity.  In a VA examination of that date, the Veteran indicated radiating pain and numbness in his right leg, and that he can only "walk for 15 minutes or 1 to 2 blocks before he has to stop due to pain and numbness in his right leg."  A January 2010 VA examination revealed transient pain in the right leg and hip, the intensity of which could exceed 5 out of 10.  A January 2010 VA neurosurgery note indicated that the Veteran suffered from "shooting pain" that "radiates down to the RLE to the toes posteriorly, about 2-3 times a day," apparently lasting for seconds at a time.  During a March 8, 2010, neurosurgery consult, the Veteran stated that he had to "drag his right leg up stairs."  

During this time period, the Veteran's symptomatology indicates limitation of mobility, as reflected by difficulty walking and climbing steps.  The most severe pain appears to occur while walking, with transient pain appearing at other times.  These symptoms constitute moderate paralysis from July 18, 2009, to May 17, 2011, consistent with a 20 percent disability rating.  Thus, a 20 percent, but not greater, rating is warranted for this period.

From May 18, 2011, to April 26, 2013, the Veteran is rated at 20 percent for radiculopathy of the right lower extremity.  A June 2011 VA examination revealed right leg numbness and decreased sensitivity to vibration, pinprick, and light touch.  In a September 2011 statement, the Veteran said that he experienced pain in his right leg.  Since there is no indication of worsening mobility or pain relative to the period from July 18, 2009, to May 17, 2011, these symptoms are consistent with the 20 percent disability rating for moderate paralysis under which the Veteran is currently rated.  

From April 27, 2013, to May 31, 2017, the Veteran is rated at 40 percent for radiculopathy of the right lower extremity.  In a May 2013 statement, the Veteran stated that "when he woke up one morning he was unable to move his right leg."  A September 2014 VA back examination indicated that for the right lower extremity there was moderate constant pain, severe paresthesias and/or dysesthesias, severe numbness, and severe overall radiculopathy.  A September 2014 VA nerves examination indicated decreased sensation for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes, but no muscle atrophy.  A December 2016 VA examination revealed lower extremity weakness, especially to the right lower extremity, and foot drop.  The examiner also noted that the Veteran was using a walker because his right lower extremity frequently collapsed and that for the right lower extremity there was moderate intermittent pain, moderate paresthesias and/or dysesthesias, moderate numbness, and moderate overall radiculopathy, but no constant pain.  These symptoms indicate additional limitation of motion and increased pain relative to the prior time period, but no muscular atrophy or complete paralysis.  These symptoms are consistent with the 40 percent disability rating for moderately severe paralysis under which the Veteran is currently rated.  

In a March 2017 rating decision, the RO decreased the Veteran's disability rating to 20 percent, based in part because the December 2016 VA examination did not provide "evidence of incomplete paralysis below the knee which is moderately severe"   The Board finds that use of walker because of frequent right lower extremity giving way constitutes such evidence, even though this statement was found in the VA back examination, not the VA nerves examination.  The Veteran is therefore entitled to a 40 percent rating based on moderately severe symptomatology from June 1, 2017.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Radiculopathy of the left lower extremity

In August 2011, the RO granted service connection for radiculopathy, left lower extremity, associated with radiculopathy of the sciatic nerve, right lower extremity, at an initial rating of 10 percent from November 10, 2009, and the Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from November 10 2009, the date that the claim was filed.  38 C.F.R. § 3.400(o).

A June 2011 VA examination revealed that the left leg displayed decreased sensitivity to light touch.  In a September 2011 statement, the Veteran indicated that he experienced pain in his left leg.  A December 2016 VA examination revealed that for the left lower extremity there was weakness, moderate intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, and mild overall radiculopathy, but no constant pain.  Unlike the symptomatology for the right lower extremity, there is no indication of significant pain, paralysis, or limitation of motion.  Rather, the Veteran's symptoms are indicative of mild, incomplete paralysis, consistent with the 10 percent rating he is assigned for this period.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. 371.

C.  Degenerative joint disease of the lumbar spine

The Veteran is service-connected for degenerative joint disease of the lumbar spine at 10 percent from August 9, 1947.  In February 2010, the RO granted service connection for this disorder at 20 percent from April 10, 2009, and the Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to April 10, 2009.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

The RO granted service connection at 20 percent from April 10, 2009, the date of a private medical record indicating that forward flexion of the thoracolumbar spine was limited to 60 degrees.  VA examinations dated July 2009 and January 2010 also indicated that forward flexion was limited to 60 degrees.  These records did not report ankylosis of the spine or limitation of forward flexion to 30 degrees or less so as to support a rating in excess of 20 percent.  

The RO granted service connection at 40 percent from April 27, 2013, the date of an emergency room visit that indicated a worsening of the Veteran's back disorder.  A September 2014 VA back examination indicated that forward flexion of the thoracolumbar spine was limited to 20 degrees.  These records did not reveal ankylosis of the spine so as to support a rating in excess of 40 percent.  

A December 2016 VA examination indicated that forward flexion of the thoracolumbar spine was limited to 60 degrees, which corresponds to a disability rating of 20 percent.  There was no evidence of ankylosis of the spine or limitation of forward flexion to 30 degrees or less so as to support a rating in excess of 20 percent.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Prior to April 27, 2013, the Veteran's degenerative joint disease of the lumbar spine is rated at 20 percent.  The July 2009 VA examiner noted pain on motion, and suggested that the Veteran could have additional pain after being on his feet all day.  The January 2010 VA examiner noted pain during flexion, extension, and rotation of the spine, and flare-ups with prolonged standing and walking.  This examiner also stated that pain and limited function could worsen with repetitive activities, but the examiner could not say for certain.  

During this time period, the strongest evidence in favor of an additional increased rating is pain, which by itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 32.  There is no additional evidence of functional loss.  Also, the Veteran is at the threshold of limitation of motion that constitutes a 20 percent rating.  Taken together, this evidence does not support an additional increased rating under DeLuca prior to April 27, 2013.  

From April 27, 2013, to May 31, 2017, the Veteran is rated at 40 percent, the highest rating based on maximum disability rating available based on symptomatology that includes limitation of motion.  DeLuca is inapplicable.  Johnston, 10 Vet. App. at 85.  

A December 2016 VA examination indicated that forward flexion of the thoracolumbar spine was limited to 60 degrees.  The examiner opined that this limitation of motion contributed to functional loss by limiting walking, standing, bending, and lifting.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The Veteran did not report flare-ups.  The examiner indicated pain with weight-bearing.  

The symptoms in the December 2016 VA examination do not support an additional increased rating under DeLuca.  While there is pain on weight-bearing, there is no indication how this pain contributes to functional loss or how this pain is different from pain experienced in a nonweight-bearing context, and pain by itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 32.  Weighing against an increased rating is the fact that the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  Taken together, the evidence from the December 2016 VA examination weighs against an additional increased rating under DeLuca.  

IV.  TDIU

In a December 2015 decision, the Board held that the Veteran's claims for increased rating contained an implied claim to individual unemployability due to total disability (TDIU).  Rice, 22 Vet. App. at 447.  Since the TDIU claim was part of a non-initial claim for increased rating going back to April 27, 2013, the Board will consider evidence from one year prior to that date.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered to be the same as substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

From April 27, 2013, the Veteran has had at least one disability rated at 40 percent or greater with a combined disability rating of 70 percent or greater.  For this time period, the Veteran meets the percentage rating standards to be considered for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  The Board will consider extraschedular entitlement to TDIU for the period prior to April 27, 2013.  

The evidence does not support that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In 1983, the Veteran retired from a career in forestry, and later stated that the cause was "eligible by age or duration of work," not because of service-connected disabilities.  See June 2011 VA examination.  According to a March 2009 private treatment record, the Veteran indicated that he had set out 200 onion plants over the weekend.  His medical records also indicate that he has been treated for coronary artery disease, including four heart bypass surgeries.  See March 2009 private medical record; August 2011 VA primary care nursing note.  These records indicate that the Veteran's service-connected disabilities alone do not render him unemployable, and that in at least early 2009, he was at least capable of more than sedentary employment.  

Simply put, relevant medical records reveal that the Veteran's service-connected disabilities do not preclude sedentary employment.  A July 2009 VA examination indicated that the Veteran's right leg pain "does not impact his ability to do a job."  According to a September 2014 VA nerves exam, the functional impact of the Veteran's radiculopathy is that it renders him "unable to ambulate."  According to a December 2016 VA examination, the functional impact of the Veteran's back disorder is impairment regarding walking, standing, bending, and lifting.  Also according to that examination: "the [Veteran's] back and radiculopathy promotes issue [sic] with standing, walking, bending and lifting.  This imposes minor restriction with sedentary employment and severe restriction with physical employment."  These records suggest that the Veteran's service-connected disabilities do not preclude him from sedentary employment.  

Given the overall disability picture, and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain employment.  Therefore, the Board finds that a scheduler TDIU is not warranted for the period from April 27, 2013, and that referral of the claim to the Director, VA Compensation and Pension Service, is not warranted after that date.


ORDER

From July 18, 2009, to May 17, 2011, entitlement to a disability rating of 20 percent, but not greater, for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, is granted, subject to the laws and regulations governing the payment of monetary benefits.

From May 18, 2011, to April 26, 2013, entitlement to a disability rating in excess of 20 percent for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, is denied.

From April 27, 2013, to May 31, 2017, entitlement to a disability rating in excess of 40 percent for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, is denied.

From June 1, 2017, entitlement to a disability rating of 40 percent, but not greater, for radiculopathy of the sciatic nerve, right lower extremity, associated with degenerative joint disease of the lumbar spine, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity, associated with radiculopathy of the sciatic nerve, right lower extremity, is denied.

Entitlement to a disability rating in excess of 20 percent from April 10, 2009, in excess of 40 percent from April 27, 2013, and in excess of 20 percent from June 1, 2017, for degenerative joint disease of the lumbar spine is denied.

Entitlement to a TDIU is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


